Citation Nr: 1315235	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  05-19 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to education benefits under the Montgomery GI Bill Selected Reserves (MGIB-SR) (Chapter 1606) for reimbursement for licensing and certification tests, to include reimbursement for a Dale Carnegie course in the amount of $1295.00, Investment Company Products/Variable Contracts Representative (Investment Company) course in the amount of $3931.00, NASD-North Carolina licensing renewal fee in the amount of $105.00, and a Society for Certified Senior Advisors (SCSA) course in the amount of $1126.00, for a total amount of $6457.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active service from September 1982 to May 1988.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2005 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran educational benefits in the form of reimbursement for licensing and certification courses under Chapter 1606.  The Veteran timely appealed that issue.

This case was initially before the Board in January 2009 and 2012, when, on each occasion, it was remanded.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The bulk of the development sought in the Board's previous remand has been completed; however, the Board also instructed the agency of original jurisdiction (AOJ) to specifically adjudicate whether the courses for which the Veteran sought reimbursement were "licensing or certification tests under 38 U.S.C.A. § 3452(b)."  The AOJ issued a supplemental statement of the case in January 2013, in which it determined that the Veteran was not eligible for reimbursement, but it made no determination as to whether the courses could be considered licensing or certification tests.  The Board is required to insure compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  As previously noted, the Board is generally precluded from adjudicating questions not initially considered by an AOJ.  Gardner v. Shinseki, 22 Vet. App. 415, 418, footnote 2 (2009).  

The Board again notes the fact that 10 U.S.C.A. § 16131(c)(1), as it read prior to January 2006, vested authority to define program of education to VA, as provided in Chapter 38.  Further, 38 U.S.C.A. § 3452(b), as it read prior to January 2006, defined the term "program of education" to include "licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession."  Further, 38 U.S.C.A. § 3452(b) also required that the tests and licensing or credentialing organizations or entities that offered such tests were approved by the Secretary, VA, in accordance with 38 U.S.C.A. § 3689.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should note the specific courses or licensing and certification tests for which the Veteran was denied reimbursement:

The AOJ should then adjudicate whether the courses for which reimbursement is claimed would be considered licensing or certification tests under 38 U.S.C.A. § 3452(b), as it read prior to 2006.

2.  The AOJ should determine if the courses for which the Veteran was denied reimbursement were offered and taught by organizations which were approved by VA, in accordance with 38 U.S.C.A. § 3689, as that statute provided in January 2005.

3.  After all of the above is completed, the AOJ should re-adjudicate whether the courses for which reimbursement is claimed were considered licensing or certification tests under 38 U.S.C.A. § 3452(b) in January 2005.  

4.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.   

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


